Exhibit 10.1

TENNECO INC. ANNUAL INCENTIVE PLAN

(Effective as of January 1, 2018)

1. Purpose. Tenneco Inc., a Delaware corporation (together with its successors
and assigns, the “Company”), has established the Tenneco Inc. Annual Incentive
Plan (the “Plan”), effective for periods beginning on and after January 1, 2018,
to aid it in attracting, retaining, motivating and rewarding employees of the
Company and its Affiliates (as defined herein) by providing for a cash bonus
program that will serve as an incentive to foster a culture of performance and
ownership, promote employee accountability, and to reward continuing
improvements in stockholder value with an opportunity to participate in a
portion of the wealth created.

2. Definitions. Capitalized terms used herein shall have the following meanings:

 

  (a) “Affiliate” means a corporation or other entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Company. For purposes of the Plan, an ownership
interest of more than fifty percent (50%) shall be deemed to be a controlling
interest.

 

  (b) “Administrator” means the Board or the Committee. The term Administrator
shall include, with respect to any authority delegated to them pursuant to the
Plan, officers of the Company to whom the Board or the Committee may from time
to time delegate authority hereunder as provided in subsection 3(d).

 

  (c) “AIP Bonus” means the amount of the annual bonus for a given Performance
Year payable to a Participant, as determined by the Administrator in accordance
with the AIP Bonus Formula and in accordance with the terms and conditions of
the Plan and the Bonus Formula Methodology approved by the Administrator for the
applicable Performance Year. An AIP Bonus is not payable to a Participant until
it is earned and vested in accordance with the terms of the Plan.

 

  (d) “AIP Bonus Formula” means, for a Performance Year, the methodology to be
used to calculate the AIP Bonus for each Participant, as set forth in the Bonus
Formula Methodology for such Performance Year. Application of the AIP Bonus
Formula in the calculation of any AIP Bonus shall be subject to the terms and
conditions of the Plan and the Bonus Formula Methodology for the applicable
Performance Year.

 

  (e) “AIP Target Bonus Opportunity” means an amount (specified as such or
determined pursuant to a formula) and denominated in local currency that a
Participant potentially may earn as an AIP Bonus in respect of a specified
Performance Year at the targeted level of Performance. An AIP Target Bonus
Opportunity constitutes only a conditional right to receive an AIP Bonus and
does not guarantee receipt of an AIP Bonus or any level of AIP Bonus based on
Performance or otherwise.

 

  (f) “Authorized Leave” means an authorized leave of absence determined in
accordance with the human resource policies and procedures of the Company or its
applicable Affiliate.



--------------------------------------------------------------------------------

  (g) “Board” means the Company’s Board of Directors.

 

  (h) “Bonus Formula Methodology” means, for any Performance Year, the
methodology to be used to calculate the AIP Bonus for each Participant, as
approved by the Administrator for such Performance Year.

 

  (i) “Cause” means the Participant’s (i) commission of an act of fraud,
embezzlement or theft in connection with the Participant’s employment,
(ii) commission of intentional wrongful damage to property of the Company or an
Affiliate, (iii) failure to perform the material duties of employment after
receipt of written notice from the Company or an Affiliate, or (iv) conviction
of a felony (or plea of guilty or nolo contendere with respect thereto).

 

  (j) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (k) “Committee” means the Compensation/Nominating/Governance Committee of the
Board and any successor committee of the Board thereto or, in the absence of
such a committee or at the Board’s discretion, the full Board.

 

  (l) “Company” has the meaning set forth in Section 1.

 

  (m) “Completion Multiple” means (i) in the case of a Participant whose
Termination Year occurs during a Performance Year, a fraction, the numerator of
which shall equal the total number of calendar days during the Termination Year
during which the Participant was employed by and actively at work for the
Company and its Affiliates on or prior to his or her Termination Date, and the
denominator of which shall be 365 (366 if the Termination Year is a leap year),
(ii) in the case of a Participant who was on an Authorized Leave during a
Performance Year, a fraction, the numerator of which shall equal the total
number of calendar days that Performance Year during which the Participant was
employed by and actively at work for the Company or its Affiliates and was not
on an Authorized Leave, and the denominator of which shall be 365 (366 if the
Performance Year is a leap year), and (iii) in the case of a Participant who
ceases to be an Eligible Employee on or prior to the last day of a Performance
Year (but whose Termination Date has not occurred), a fraction, the numerator of
which shall equal the total number of calendar days during the Performance Year
during which the Participant was an Eligible Employee and a Participant in the
Plan, and the denominator of which shall be 365 (366 if the Performance Year is
a leap year). The provisions of clauses (i), (ii) and (ii) are to be applied in
addition to, and not in limitation of, each other. Notwithstanding the
foregoing, the Company, in its discretion, may apply an alternative method of
proration that approximates the foregoing proration, such as payroll periods or
months.

 

  (n)

“Disability” means an event that results in the Participant being (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of

 

2



--------------------------------------------------------------------------------

  any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company or its Affiliates.

 

  (o) “Eligible Employee” means any salaried employee of the Company or an
Affiliate.

 

  (p) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

  (q) “Participant” means, for a Performance Year, an Eligible Employee who has
been granted an AIP Target Bonus Opportunity under the Plan for the Performance
Year. An individual whose AIP Bonus under the Plan for a Performance Year is
earned and vested but remains outstanding shall also be a Participant solely
with respect to such earned and vested AIP Bonus.

 

  (r) “Payment Date” means the date on which the AIP Bonus for a Performance
Year is paid to a Participant, which date shall be in the calendar year
following the last day of the Performance Year and as soon as practicable after
the Administrator determines the amount of the AIP Bonuses payable to
Participants but no later than two and one-half (2-1/2) months following the end
of the Performance Year to which the AIP Bonus relates.

 

  (s) “Performance” means the extent to which the performance targets
(including, if applicable, percentage levels of performance) and other
components of the AIP Bonus Formula have been achieved for a Performance Year.

 

  (t) “Performance Year” means the Company’s fiscal year or portion thereof
specified by the Administrator as the period over which Performance is to be
measured pursuant to the AIP Bonus Formula for that period. Unless otherwise
specified by the Administrator, the Performance Year shall be the calendar year.

 

  (u) “PIP” means a performance improvement plan, as may be in effect from time
to time, or similar probationary performance period instituted by the Company or
any Affiliate.

 

  (v) “Plan” has the meaning set forth in Section 1.

 

  (w) “Retirement” means the Participant’s termination of employment with the
Company and its Affiliates, other than termination by the Company and its
Affiliates for cause, which shall include the failure to meet the obligations
required by the individual’s position (as determined in the reasonable
discretion of the Committee), after the date on which the Participant attains
(i) age 65 or (ii) age 55 and has completed at least 10 years of service with
the Company and its Affiliates.

 

  (x) “Section 409A” has the meaning set forth in Section 9.

 

3



--------------------------------------------------------------------------------

  (y) “Termination Date” means the date on which the Participant’s employment
with the Company and its Affiliates terminates for any reason. A transfer of a
Participant’s employment between and among the Company or an Affiliate shall not
be deemed to constitute a termination of employment for purposes of the Plan.

 

  (z) “Termination Year” means the Performance Year in which the Participant’s
Termination Date occurs.

3. Administration.

 

  (a) Authority of the Administrator. The Plan shall be administered by the
Administrator, which shall have full and final authority and discretion, in each
case subject to and consistent with the provisions of the Plan and any
applicable laws or regulations, to:

 

  (i) select, or determine the method of selecting, Eligible Employees who will
receive the grant of an AIP Target Bonus Opportunity under the Plan for a
Performance Year (and thereby become a Participant in the Plan for such
Performance Year);

 

  (ii) establish the AIP Bonus Formula for a Performance Year;

 

  (iii) grant AIP Target Bonus Opportunities to Participants and determine the
amount of AIP Bonuses to be paid under the Plan for any period;

 

  (iv) modify the AIP Bonus Formula, any AIP Target Bonus Opportunity or, prior
to the date on which it is earned and vested, any AIP Bonus otherwise payable
under the Plan, whether based on the AIP Bonus Formula, Performance or
otherwise, including decreasing such amounts as described herein;

 

  (v) adopt such rules, regulations and guidelines for interpreting,
implementing and administering the Plan as it deems necessary or proper;

 

  (vi) conclusively construe and interpret the Plan documents and correct
defects, supply omissions or reconcile inconsistencies therein;

 

  (vii) employ attorneys, consultants, accountants, and other persons in
connection with the administration of the Plan; and

 

  (viii) make all other decisions and determinations as the Administrator may
deem necessary or advisable for the administration of the Plan.

 

  (b) Binding Effect of Administrator Actions. All actions taken and all
interpretations and determinations made by the Administrator with respect to the
Plan shall be final and binding upon the Participants, the Company and all other
interested persons.

 

4



--------------------------------------------------------------------------------

  (c) Manner of Exercise Administrator Authority. The express grant of any
specific power to the Administrator, and the taking of any action by the
Administrator, shall not be construed as limiting any power or authority of the
Administrator.

 

  (d) Delegation of Authority. The Administrator may delegate to one or more
officers or managers of the Company or an Affiliate, or committees thereof, the
authority, subject to such terms as the Administrator shall determine, to
perform such functions, including administrative functions, as the Administrator
may determine, to the extent that such delegation is permitted under the
applicable provisions of the Delaware General Corporation Law and the provisions
of the Plan.

 

  (e) Limitation of Liability. Each person acting in their capacity as
Administrator, and each person acting pursuant to authority delegated by the
Administrator, shall be entitled, in good faith, to rely or act upon any report
or other information furnished by any executive officer, other officer or
employee of the Company or its Affiliates, or the Company’s independent
auditors, consultants or other agents assisting in the administration of the
Plan. Each person acting as the Administrator or pursuant to authority delegated
by the Administrator, and any officer or employee of the Company or any of its
Affiliates acting at the direction or on behalf of the Administrator or a
delegate, shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan and shall, to the fullest extent
permitted by law and the Company’s By-Laws, be fully indemnified and protected
by the Company with respect to any such action or determination.

 

  (f) Local Laws and Rules. Without limiting the generality of the duties and
authorities granted to the Administrator under the Plan, the Administrator may
establish rules and regulations for grants of AIP Target Bonus Opportunities and
AIP Bonuses to nationals of countries other than the United States that may
differ from the rules and regulations for grants of AIP Target Bonus
Opportunities and AIP Bonuses to other persons if, in the judgment of the
Administrator, such differences are necessary or desirable to foster and promote
achievement of the purposes of the Plan (including compliance with provisions of
laws in other countries or jurisdictions in which the Company or an Affiliate
operates or in which a Participant is employed or performs services).

 

  (g)

Adjustment to Payments. Notwithstanding anything to the contrary contained
herein, the Administrator shall have the authority to change the AIP Target
Bonus Opportunity of any Participant based upon the recommendation of the
Participant’s manager or any of his or her direct or indirect supervisors
(including, without limitation, the Chief Executive Officer). The Company
retains the right to withhold any payment amounts determined hereunder (whether
or not such amounts are earned and vested) from any Participant who violates any
Company policy and to treat such withheld payments as forfeited by the
Participant. Notwithstanding any other provision of the Plan or the applicable
Bonus Formula Methodology for any Performance Year to the contrary, the
Administrator may, in its sole and absolute discretion, adjust the amount of an
AIP Target Bonus Opportunity or amend or cancel an AIP Bonus, in either case
prior to the date on which the AIP Bonus is

 

5



--------------------------------------------------------------------------------

  earned and vested; provided, however, that in no event shall the amount of a
Participant’s AIP Bonus for any Performance Year exceed the Maximum Amount, if
any, set forth in the Bonus Formula Methodology for the applicable Performance
Year. In addition, the Administrator, in its sole and absolute discretion, is
authorized to make adjustments in the terms and conditions of, and the
performance targets and other criteria included in, the AIP Bonus Formula.

4. Participation. The Administrator, in its sole and absolute discretion, may
select any Eligible Employees to participate in the Plan for a specified
Performance Year, which Eligible Employees so selected will be “Participants”
for such Performance Year. An Eligible Employee who is not selected to
participate in the Plan for a specified Performance Year shall not be entitled
to any AIP Bonus under the Plan for such Performance Year and shall not be a
Participant for such Performance Year. Unless otherwise provided by the
Administrator, any Eligible Employee who has been selected for participation in
the Plan for a Performance Year shall become a Participant as of the first day
of such Performance Year; provided, however, that if an individual who is
selected for participation is not an Eligible Employee as of the first day of
the Performance Year, such individual shall become a Participant on the date
specified by the Administrator (but in no event prior to the date on which such
individual is an Eligible Employee). An individual whose employment with the
Company or an Affiliate commences, or an individual who otherwise becomes an
Eligible Employee, after September 30 of any Performance Year shall not be
eligible to be a Participant for that Performance Year.

5. Establishment of AIP Bonus Formula and AIP Target Bonus Opportunities.

 

  (a) Establishment of AIP Bonus Formula. Within the first ninety (90) days of
the Performance Year, the Administrator shall establish the AIP Bonus Formula
for the Performance Year.

 

  (b) Establishment of AIP Target Bonus Opportunities. For each Performance
Year, the Administrator shall designate, for each Participant, such
Participant’s AIP Target Bonus Opportunity. AIP Target Bonus Opportunities will
be denominated in cash and all AIP Bonuses will be payable in cash.

 

  (c) Newly Eligible Participants. In the case of an Eligible Employee who
becomes a Participant after the beginning of a Performance Year, the
Administrator shall designate, prior to the date on which such Eligible Employee
becomes a Participant, such individual’s AIP Target Bonus Opportunity for the
portion of the Performance Year remaining after he or she becomes a Participant.

 

  (d) Written Determinations. Determinations by the Administrator under this
Section 5, including AIP Target Bonus Opportunities for each Participant, the
level of Performance for the Performance Year and the amount of the AIP Bonus
for each Participant shall be recorded in writing as determined in such form as
the Administrator may determine.

 

6



--------------------------------------------------------------------------------

6. Determination of AIP Bonus; Earning and Payment of AIP Bonus.

 

  (a) Determination of AIP Bonus. As soon as practicable after the end of the
Performance Year and prior to the Payment Date, the Administrator shall
determine the amount of the AIP Bonus to be paid to each Participant for the
Performance Year. Subject to the terms and conditions of the Plan, the AIP
Bonuses shall be determined in accordance with the AIP Bonus Formula for the
Performance Year. Unless otherwise specifically provided in the Plan or
determined by the Administrator (or otherwise specifically provided under a
separate agreement, plan or policy conferring rights on the Participant), the
AIP Bonus shall be earned and vested upon the Payment Date and only with respect
to a Participant who remains actively employed by the Company or an Affiliate on
the Payment Date, unless otherwise required by applicable law.

 

  (b) Determination of AIP Bonus—Leaves of Absence. If, during any Performance
Year, a Participant is on an Authorized Leave, (i) the Participant’s AIP Bonus
for the Performance Year shall be equal to the amount of the AIP Bonus that the
Participant would have been entitled to receive for that Performance Year
(determined in accordance with Section 5 and subsection 6(a)) had he or she not
been on an Authorized Leave during such Performance Year, as applicable,
multiplied by the Completion Multiple.

 

  (c) Determination of AIP Bonus—Ineligibility During Performance Year. If an
Eligible Employee is a Participant in the Plan for a Performance Year and,
during such Performance Year, he or she ceases to be an Eligible Employee (other
than as a result of his or her Termination Date and other than as a result of an
Authorized Leave), the Participant’s AIP Bonus for the Performance Year shall be
equal to the amount of the AIP Bonus that the Participant would have been
entitled to receive for that Performance Year (determined in accordance with
Section 5 and subsection 6(a)), multiplied by the Completion Multiple.

 

  (d) Payment of AIP Bonus. Any AIP Bonus for a Performance Year shall be paid
by the Company, or the Affiliate that employs the Participant, which payment
shall be made no later than the Payment Date for such Performance Year. Except
as otherwise provided herein or as provided by the Administrator in accordance
with its authority under the Plan, if a Participant’s Termination Date occurs
prior to the Payment Date for any Performance Year, the Participant shall not be
entitled to payment of an AIP Bonus for such Performance Year (including the AIP
Bonus for any completed Performance Year for which the Payment Date has not yet
occurred) and the Participant shall have no further rights under the Plan.

 

7



--------------------------------------------------------------------------------

  (e) Special Rules for Death, Retirement or Disability. Notwithstanding the
provisions of subsection 6(a) or 6(d), except as otherwise provided herein or as
provided by the Administrator in accordance with its authority under the Plan,
in the event that a Participant’s Termination Date occurs due to his or her
death, Retirement or Disability:

 

  (i) the Participant’s AIP Bonus for the Termination Year shall be equal to the
amount of the AIP Bonus that the Participant would have been entitled to receive
for that Performance Year (determined in accordance with Section 5 and
subsection 6(a)) had his or her Termination Date not occurred prior to the
Payment Date for the Termination Year, multiplied by the Completion Multiple;

 

  (ii) if the Termination Date occurs after the end of a Performance Year and
prior to the Payment Date for such Performance Year, the Participant’s AIP Bonus
for such Performance Year shall be equal to the amount of the AIP Bonus for such
prior Performance Year (determined in accordance with Section 5 and subsection
6(a)); and

 

  (iii) notwithstanding that the Participant’s Termination Date occurs prior to
the Payment Date for the applicable Performance Year, the Participant shall be
entitled to payment of the AIP Bonus described under paragraph (i) and/or (ii),
such AIP Bonuses shall be earned and vested as of the Termination Date and such
AIP Bonuses shall be paid as of the Payment Date for the applicable Performance
Year with respect to Participants whose Termination Date has not occurred.

 

  (f) Determination of AIP Bonus—PIPs and Low Performance Ratings. If, during
any Performance Year, a Participant is subject to a PIP or receives a low
performance rating, the Participant shall be paid an AIP Bonus in such amount,
if any, as determined by the Company.

7. General Provisions.

 

  (a) No Right to Employment. Neither the Plan, its adoption, its operation, nor
any action taken under the Plan shall be construed as giving any employee the
right to be retained or continued in the employ of the Company or any of its
Affiliates, nor shall it interfere in any way with the right and power of the
Company or any of its Affiliates to discharge any employee or take any action
that has the effect of terminating any employee’s employment or service at any
time.

 

  (b) Plan Expenses. The expenses of the Plan and its administration shall be
borne by the Company.

 

  (c) Plan Not Funded; No Guarantee. The Plan shall be unfunded. Neither the
Company nor any of its Affiliates shall be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any AIP Bonus hereunder. Participation in the Plan is not a guarantee that
any amounts will be paid under the Plan. Participation in the Plan is a
privilege, not a right, and each individual Participant’s participation in the
Plan is subject to review from time to time at the discretion of the Company.
Receipt of an AIP Bonus in any one year does not guarantee receipt of an AIP
Bonus under the Plan in any other year.

 

8



--------------------------------------------------------------------------------

  (d) Reports. The appropriate officers of the Company shall cause to be filed
any reports, returns or other information regarding the Plan as may be required
by any applicable law.

 

  (e) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations or document hereunder, to the extent not otherwise
governed by the Code or the laws of the United States, shall be determined in
accordance with the laws of the State of Illinois, without giving effect to
conflict of law principles.

 

  (f) Nonexclusively of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Company, Board or
Committee to adopt such other compensation arrangements as any of them may deem
desirable for any Participant or non-participating employee, including
authorization of annual incentives under other plans and arrangements.

 

  (g) Severability. The invalidity of any provision of the Plan or a document
hereunder shall not be deemed to render the remainder of this Plan or such
document invalid.

 

  (h) Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise, and whether or not
the corporate existence of the Company continues) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place; provided, however, that such successor may replace
the Plan with a plan substantially equivalent in opportunity and achievability,
as determined by a nationally recognized compensation consulting firm, and
covering the persons who were Participants at the time of such succession. Any
successor and the ultimate parent company of such successor shall in any event
be subject to the requirements of this subsection 7(h) to the same extent as the
Company. Subject to the foregoing, the Company may transfer and assign its
rights and obligations hereunder.

 

  (i) Tax Withholding. The Company and its Affiliates shall deduct from any
payment of a Participant’s AIP Bonus or from any other payment to the
Participant, including wages, any Federal, state, local or provincial tax or
charge that is then required to be deducted under applicable law with respect to
the AIP Bonus or other payment or as determined by the Administrator to be
appropriate under a program for withholding.

 

  (j) Non-Transferability. An AIP Target Bonus Opportunity, any resulting AIP
Bonus and any other right hereunder shall be non-assignable and
non-transferable, and shall not be pledged, encumbered or hypothecated to or in
favor of any party or subject to any lien, obligation or liability of the
Participant to any party other than the Company or an Affiliate.

 

9



--------------------------------------------------------------------------------

  (k) Heirs and Successors. If any benefits deliverable to the Participant under
the Plan have not been delivered at the time of the Participant’s death, such
benefits shall be delivered to the Participant’s Designated Beneficiary, in
accordance with the provisions of the Plan. The “Designated Beneficiary” shall
be the beneficiary or beneficiaries designated by the Participant in a writing
filed with the Company in such form and at such time as the Company shall
require and in accordance with such rules and procedures established by the
Company. If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercisable and distributed, as applicable, to the legal
representative of the estate of the Participant.

 

  (l) Recoupment. AIP Bonuses shall be subject to any then-applicable policy of
the Company relating to forfeiture or recoupment of incentive awards to
employees.

 

  (m) Action by Company. Unless otherwise specified herein, any action required
or permitted to be taken by the Company hereunder shall be by an officer of the
Company or such other person authorized by the Board; provided, however, that in
no event shall any officer be permitted to take any action on behalf of the
Company with respect to himself or herself.

8. Amendment and Termination. The Board or the Committee may, at any time,
amend, alter, suspend, discontinue or terminate this Plan, and such action shall
not be subject to the approval of the Company’s stockholders or Participants;
provided, however, that, without the consent of the Participant, no such action
shall materially impair the rights of a Participant with respect to an AIP Bonus
that has been earned and vested in accordance with the terms of the Plan.

9. Section 409A. It is the intent of the Company that all AIP Bonuses under the
Plan be exempt from or comply with Section 409A of the Code and all regulations,
guidance and other interpretative guidance issued thereunder (“Section 409A”).
The provisions of the Plan shall be construed and interpreted in accordance with
the foregoing. Notwithstanding the foregoing, the Company shall not be required
to assume any increased economic burden in connection therewith. Although the
Company intends that the Plan be administered so as to be exempt from or in
compliance with the requirements of Section 409A, neither the Company nor the
Administrator represents or warrants that the Plan will comply with Section 409A
or any other provision of federal, state, local or non-United States law.
Neither the Company, its Affiliates nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest or
penalties the Participant might owe as a result of participation in the Plan,
and the Company and its Affiliates shall have no obligation to indemnify or
otherwise protect any Participant from the obligation to pay any taxes or
penalties pursuant to Section 409A. Without limiting the generality of the
foregoing:

 

  (a)

Time and Form of Payment. Notwithstanding any other provision of the Plan to the
contrary, if any payment or benefit hereunder is subject to Section 409A, and if
such payment or benefit is to be paid or provided on account of the
Participant’s termination of employment (or other separation from service) and
if the Participant is a specified employee (within the meaning of Code
Section 409A(a)(2)(B)) such payment or benefit shall be delayed until the first
day of the seventh month following the Participant’s termination of employment
(or separation from service).

 

10



--------------------------------------------------------------------------------

  The determination as to whether a Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.

 

  (b) Prohibition on Acceleration of Payments. Except as otherwise permitted
under Section 409A and the guidance and Treasury regulations issued thereunder,
the time or schedule of any payment or amount scheduled to be paid pursuant to
the Plan shall not be accelerated.

 

11